405 F.2d 500
John G. GARNER and Winnifred T. Garner, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 18621.
United States Court of Appeals Sixth Circuit.
June 17, 1968.

John G. Garner and Winnifred T. Garner, in pro. per.
Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Atty., Tax Division, Department of Justice, Washington, D.C., Lester R. Uretz, Chief Counsel, Internal Revenue Service, Washington, D.C., for respondent.
Before EDWARDS, CELEBREZZE and PECK, Circuit Judges.

OPDER

1
Respondent's motion to dismiss is granted in all particulars for the reasons set forth in the memorandum of the Tax Court, except as it pertains to the motion to hold attorney Coxe in contempt.  As to that motion, the court on its own motion affirms the disposition of the Tax Court under Rule 8 of thUnited States Court of Appeals for the Sixth Circuit for the reasons set forth in the memorandum of the Tax Court.